Order affirmed, without costs; no opinion.
Concur: Chief Judge Desmond and Judges Fuld, ' Van Voorhis, Burke, Scileppi and Keating. Chief Judge Desmond and Judge Keating concur in the following memorandum: Affirmance here seems compelled under the rule of non-*525liability most recently applied by this court in Motyka v. City of Amsterdam (15 N Y 2d 134) and Henry v. City of New York (15 N Y 2d 726) and which rule the court now declines to change. However, we again call attention, as in the dissent in Motyka (supra, p. 140), to the injustice of the rule and its incongruity under modern conditions. Taking no part: Judge Bergan.